                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


 UNITED STATES OF AMERICA,

                        Plaintiff,                                 8:18CR48

           v.
                                                              FINAL ORDER
 ANGELA VANDERVOORT and                                      OF FORFEITURE
 JASON SPRINKEL,

                        Defendants.



       This matter is before the Court on the government’s Motion for Final Order of
Forfeiture (Filing No. 112). The Court has reviewed the record in this case and finds as
follows:

       1.       On July 30, 2019, the Court entered a Preliminary Order of Forfeiture (Filing
No. 107) pursuant to 21 U.S.C. §§ 846 and 853 based upon defendant Jason Sprinkel
(“Sprinkel”) pleading guilty to Count I of an Information and admitting the forfeiture
allegation (Filing No. 72) and defendant Angela Vandervoort (“Vandervoort”) pleading
guilty to Count I of the Indictment and admitting the Forfeiture Allegation (Filing No. 1).
By way of each defendant’s admission and the Preliminary Order of Forfeiture, 1 Sprinkel
and Vandervoort each forfeited to the government any interest they had in $3,969 in United
States currency taken from them on or about January 18, 2018.

       2.       A Notice of Criminal Forfeiture was posted on an official internet
government forfeiture site, www.forfeiture.gov, for at least thirty consecutive days,
beginning on July 31, 2019, as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules


       The Court amended the order on August 15, 2019 (Filing No. 109) to correct a
       1

typographical error.
for Admiralty or Maritime Claims and Asset Forfeiture Actions.             A Declaration of
Publication was filed in this case on October 3, 2019 (Filing No. 111).

       3.      The government has advised the Court that no Petitions have been filed. A
review of the record supports that assertion.

       4.      The government’s Motion for Final Order of Forfeiture should be granted.

Accordingly,

       IT IS ORDERED:
       1.      The government’s Motion for Final Order of Forfeiture (Filing No. 112) is
               granted.
       2.      All right, title and interest in and to the $3,969 in United States currency
               taken from Sprinkel and Vandervoort on or about January 18, 2018, held by
               any person or entity are forever barred and foreclosed.
       3.      The $3,969 in United States currency is forfeited to the government.
       4.      The government is directed to dispose of that currency in accordance with
               law.


       Dated this 15th day of November 2019.

                                                    BY THE COURT:



                                                    Robert F. Rossiter, Jr.
                                                    United States District Judge




                                                2
